   Case 3:20-cr-00781-MAS Document 24 Filed 09/15/20 Page 1 of 3 PageID: 82




2019R00167 /JMM


                       UNITED STATES DISTRICT COURT
                          DISTRICT OFNEW JERSEY

 UNITED STATES OFAMERICA                      Hon. Michael A. Shipp, U.S.D.J.

         V.                                   Criminal Number: 20-781 (MAS)

 JONATHAN L. XIE                              18 U.S.C. § 2339C(c)(2)(A) 18
                                              U.S.C. § 2339C(d)(2) 18 u.s.c. §
                                              2


                               I N FO R M A T I O N

              The defendant having waived in open court prosecution by

Indictment, the United States Attorney for the District of New Jersey charges:

              In or about April 2019, in the District of New Jersey and elsewhere,

the defendant,

                                JONATHAN L. XIE,

did knowingly conceal and disguise the nature, location, source, ownership,

and control of material support and resources, and funds, knowing and

intending that the support and resources were provided to a designated foreign

terrorist organization, namely Harakat al-Muqawamah al-Islamiyya and the

Islamic Resistance Movement (HAMAS), contrary to Title 18, United States

Code, Section 2339B(a)(l).
  Case 3:20-cr-00781-MAS Document 24 Filed 09/15/20 Page 2 of 3 PageID: 83



             In violation of Title 18, United States Code, Section 2339C(c)(2)(A),
Title 18, United States code, 2339c(d)(2), and Title 1g, United States code,
Section 2.




                                      CRAIG CA
                                      United States Attorney
Case 3:20-cr-00781-MAS Document 24 Filed 09/15/20 Page 3 of 3 PageID: 84




                                                                                             +,
                                                                                             k
                                                                                              5
                                                                                              o>, o
                                                                           20-781-01 (MAS)




                                                                                             ofi  il H
                                                                                                                  fr
                                                                                             +JK
                                                                                              oo
                                                                                             'Eb
                                                                                                     gH           93p
                                                                                                                  Fr    N=
                                                                                                                        _t   r: hff
                                                                                                                             EX=
                                                                                                                                Z1

                                                                                                                                   rn
                                                                                                                                   a
                                                                                                                                        A;>rn
                                                                                                                                        hE!i
                                                                                             -rB o                2lldor-Y              H^vlrn
                                                                                                                                        JJy0a*-
                                                                                                  l\i       r-.   O   HB.
                                                                                                                             >L2
                                                                                                                             FH7 aa6rh
                                                                                                                                 s:a:&
                                                                                                                                            f rnL-
                                                                                   il
                                                                                  frl
                                                                                             E*
                                                                                             (ro
                                                                                             U2rg-   frr7         E 8Rq      Qao
                                                                                                                             (flr-
                                                                                                                             OE9        >   i ?u
                                                                                                     ET
                                                                                                     Ul|{
                                                                                                                  # ;;[
                                                                                  m
                                                                                                                             -*l-M
                                                                                                     rE
                                                                                  E                                          va?
                                                                                 z
                                                                                             +,                                         F]EEC
                                                                                                                                        L,,, < <t\
                                                                                  H          SE
                                                                                             o'E
                                                                                                                             E aE       > F  fn?-
                                                                                                                                                  >O\
                                                                                  a
                                                                                                                  8:a        OHra       a\J 82
                                                                                                                                            -   frl
                                                                                                                               zfr
                                                                                o            'ofr    frl
                                                                                                     F{
                                                                                                             '
                                                                                                                  Zt{
                                                                                                                               DF
                                                                                                                                   il
                                                                                                                                   o
                                                                                             .f;8
                                                                                              A
                                                                                                  z
                                                                                                     l{           t{
                                                                                              l{     )J
                                                                                             P
